DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 are pending.
Claims 1-7 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October, 2020 was considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
the specification contains several incidences wherein two different names are disclosed for one structural formula (see paragraphs 0013, 0021, and  0022).  
In paragraph 0051 it appears that the Xs after the word “which” should be Zs, since there is no X in the Chemical formula 20 (see the portion of paragraph 0051 bridging pages 27 and 28).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kageyama et al. (US 2019/0062270 A1) in view of Kuma et al. (US 2011/0178264 A1) and Koshiishi et al. (WO 2014136663 A1).

[Chemical formula 1]

    PNG
    media_image1.png
    107
    228
    media_image1.png
    Greyscale
(in Formula (1), X represents a halogen atom),
with an alkali metal compound selected from the group consisting of an alkali metal sulfide and an alkali metal hydroxide to obtain a polyol compound selected from the group consisting of a polyol compound represented by Formula (2) 
[Chemical formula 2]

    PNG
    media_image2.png
    194
    324
    media_image2.png
    Greyscale

and a polyol compound represented by Formula (3) 
[Chemical formula 3]

    PNG
    media_image3.png
    68
    266
    media_image3.png
    Greyscale
;
reacting the polyol compound with thiourea to obtain an isothiuronium salt; hydrolyzing the isothiuronium salt to obtain a polythiol salt; and converting the polythiol salt into a 

    PNG
    media_image4.png
    185
    195
    media_image4.png
    Greyscale

 a polythiol compound represented by Formula (5),

    PNG
    media_image5.png
    252
    214
    media_image5.png
    Greyscale

 a polythiol compound represented by Formula (6), 

    PNG
    media_image6.png
    273
    201
    media_image6.png
    Greyscale

and a polythiol compound represented by Formula (7), 

[Chemical formula 7]

    PNG
    media_image7.png
    191
    245
    media_image7.png
    Greyscale
(see paragraphs 0009-0014, 0025-0045).

Regarding claim 2, Kageyama et al. disclose the method for producing a polythiol compound as described above for claim 1, wherein the alkali metal compound is an alkali metal compound selected from the group consisting of sodium sulfide and sodium hydroxide (see paragraphs 0026-0030).
Regarding claim 3, Kageyama et al. disclose the method for producing a polythiol compound as described above for claim 1, wherein the polythiol salt is a salt selected 
Regarding claim 4, Kageyama et al. disclose a method for producing a curable composition, the method comprising: producing a polythiol compound by the production method as described above for claim 1: and mixing the produced polythiol compound with a polyiso(thio)cyanate compound to prepare a curable composition (see paragraphs 0049-0055).
Regarding claim 5, Kageyama et al. disclose a cured product, the method comprising: producing a curable composition by the production method according to claim 4; and curing the produced curable composition to obtain a cured product (see paragraphs 0056-0061).
Regarding claim 6, Kageyama et al. disclose the method for producing a cured product according to claim 5, wherein the curing the produced curable composition to obtain a cured product is performed by subjecting the curable composition to cast polymerization (see paragraph 0061).
Regarding claim 7, Kageyama et al. disclose the method for producing a cured product according to claim 5, wherein the cured product is a spectacle lens substrate (see paragraph 0061).
Kageyama et al. differ from the claimed invention in that Kageyama et al. fail to disclose the method for producing a polythiol compound as described above for claim 1, wherein a content of ammonium thiocyanate in the thiourea is 0.05% by mass or less.
Kuma et al. disclose a process for producing a polythiol compound for use as optical material, wherein it is disclosed the purity of the thiourea and the quality of a 
Koshiishi et al. disclose that a polythiol compound that is used to make an optical material should have an ammonium thiocyanate concentration of not more than 100000 umol/kg.sup.2 (see entire disclosure, in particular paragraph 4 on page 6 of the machine generated English translation).  Having said concentration will allow one to obtain a resin with reduced cloudiness.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use a thiourea that has a ammonium thiocyanate content that is 0.05% by mass or less in the process of Kageyama et al., since it was known from Kuma et al. that the purity of the thiourea has an influence on the coloring of the obtained polythiol and Koshiishi et al. disclose that having a polythiol with an ammonium thiocyanate concentration of not more than 100000 umol/kg.sup.2 will allow one to obtain a resin with reduced cloudiness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (CN 107311898 A, machine generated English translation pages 1-8) in view of Kuma et al. (US 2011/0178264 A1) and Koshiishi et al. (WO 2014136663 A1) and further in view of Kawaguchi et al. (US 9,605,105 B2).
Cao et al. disclose a method for producing a polythiol compound comprising reacting mercaptoethanol and an epoxy chloropropane in alkaline solution to obtain a polyol (the compound having the claimed formula 1 is inherently prepared from reaction of the mercaptoethanol with the epoxy chloropropane); the polyol is reacted with a 
Cao et al. differ from the claimed invention in that Cao et al. fail to disclose the method for producing a polythiol compound as described above, wherein a content of ammonium thiocyanate in the thiourea is 0.05% by mass or less.
Kuma et al. disclose a process for producing a polythiol compound for use as optical material, wherein it is disclosed the purity of the thiourea and the quality of a trace of impurities contained in the thiourea have influence on coloring of the obtained polythiol (see entire disclosure, in particular paragraph 0018).  
Koshiishi et al. disclose that a polythiol compound that is used to make an optical material should have an ammonium thiocyanate concentration of not more than 100000 umol/kg.sup.2 (see entire disclosure, in particular paragraph 4 on page 6 of the machine generated English translation).  Having said concentration will allow one to obtain a resin with reduced cloudiness.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use a thiourea that has a ammonium 
Cao et al. further differ from claims in that Cao et al. do not expressly disclose a reaction of sodium sulfide as the alkaline solution with a compound having the claimed formula (1) to obtain a compound having the claimed formula 2.
Kawaguchi et al. disclose a method for preparing a polythiol, which is similar to the process disclosed by Cao et al. except that Kawaguchi et al. discloses the use of sodium sulfide as the alkaline solution (see entire disclosure, in particular column 5, line 1 to column 9, line 44). The polythiol is used to prepare an optical material by reaction with a polyiso(thio)cyanate compound (see column 10, line 46 to column 14, line 61).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that sodium sulfide could be used as the alkaline solution in the process of Cao et al., since Kawaguchi et al. has successfully shown that one can obtain polythiols by reacting a polyol compound having the claimed formula (1) with sodium sulfide to obtain the corresponding polyol for reaction with a thiourea. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/ROSALYND A KEYS/            Primary Examiner, Art Unit 1699